DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of group I (claims 16-27, 29 and 31) in the reply filed on 11/18/2021 is acknowledged. The non-elected group II (claims 28 and 30) have been withdrawn from prosecution by Applicant.

Specification
Abstract
3.	The abstract of the disclosure is objected to because it is lengthy and
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
4.	Claims 16, 17, 21, 23, 25 and 31 are objected to because of the following informalities: 
	In claim 16, at the end of line 6, replace “thickness th comprised between 0.5 and 5 mm” with --thickness th between 0.5 and 5 mm--.
	In claim 16, lines 6-7, replace “said steel sheet” with --the at least one steel sheet--.
	In claim 16, lines 7-8, replace “a thickness comprised between 15 and 50 pm” with --a thickness between 15 and 50 pm--.
	In claim 16, lines 12-13, replace “a duration ti comprised between 5 and 600s” with --a duration ti between 5 and 600s--.
	In claim 16, line 37, replace “a maximum blank temperature OMB comprised between 850°C and 950°C” with --a maximum blank temperature OMB between 850°C 
and 950°C--.
0C/s” with --being between 5 and 5000C/s--.
	In claim 17, line 2, replace “heating rate Va is comprised between 50 and 1000C/s” with --heating rate Va is comprised between 50 and 1000C/s--.
	In claim 19, lines 1-2, replace “said heating at rate Va is performed by infrared heating” with –said heating is performed by infrared heating--.
	In claim 21, line 4, replace “ti determined with th= thmin” with --ti determined by th= thmin--.
	In claim 21, line 5, replace “t2 determined with th= thmax” with --t2 determined by th= thmax--.
	In claim 23, line 2, replace “a ratio Mnsurf / Mns comprised between 0.33 and 0.60” with --a ratio Mnsurf / Mns between 0.33 and 0.60--.
	In claim 25, lines 1-2, replace “said heating at rate Va is performed by resistance heating” with –said heating is performed by resistance heating--.
	In claim 31, line 1, replace “A process for for the fabrication” with -- A process for the fabrication--. Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 16-27, 29 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 

	Claim 16, line 3-4 recites the limitation “providing a furnace (F) comprising N zones, N being not less than 2, each furnace zone 1, 2..i,.., N being respectively heated at a setting temperature θ1F, θ2F,.. θ iF, [[...,]] θ NF “. However since none of the setting temperature θ1F, θ2F,.. θ iF, [[...,]] θ NF  are defined in the claim, it is unclear if said setting temperatures for the N zones are the same or different numerically, or in decreasing or increasing order. 
	Claim 16, lines 8-9, recites the limitation “the emissivity coefficient at room temperature of said steel sheet being equal to 0.15(1+ a)”, and line 1, recites the limitation “measuring the emissivity of said at least one precoated steel blank”. However, there is no clear involvement of either the stated initial emissivity of the steel sheet or the measured emissivity of the precoated steel sheet blank in the claimed manufacturing steps or how said emissivities affect the process; thereby rendering the claim indefinite as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01. Furthermore making it unclear as to the relevance of said emissivities in the heating process or the manufacturing process steps as claimed. 

Allowable Subject Matter
7.	Claims 16-27, 29 and 31 would be allowable if rewritten or amended to overcome 
the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set 

8.	The following is a statement of reasons for the indication of allowable subject matter: Drillet et al. (US 8,307,680) is the prior art of record closest to the claimed subject matter. Drillet et al. teaches a process of making a hot formed or stamped aluminized precoated steel part from steel sheet blank (see abstract,, figures 1 and 2 and column 2, lines 29-67) comprising: precoating a steel sheet substrate with an aluminum or an aluminum alloy to  a predetermine thickness (see column 5, lines 15-67) and cutting said precoated steel sheet into a precoated steel blank (see column 9, lines 10-15) and placing said precoated steel sheet blank in a furnace zone to be subjected to a heating schedule or thermal cycle (see column 9, lines 10-15 and column 10, lines 1-67 for example), then transferring the heated precoated steel blank from the furnace into a press for hot stamping to from a hot stamped or a hot formed product (see abstract, column 4, lines 5-15, column 7, lines 30-38, column 9, lines 10-47 and column 10, lines 29-67); however Drillet et al. differs from the instant claimed invention by failing to teach and/or adequately suggest a process for forming a hot stamped or a press hardened precoated part in which the heating step or thermal cycle incorporates the initial emissivity coefficient at room temperature of the steel sheet and the measured emissivity of the precoated steel blank as vital process parameters for determining or setting the  temperature in the furnace zone(s) or thermal cycle experienced by the precoated steel sheet blank in the heating furnace zones, and thereby preventing a possible melting of aluminum precoating during heating in the furnace zones and ultimately optimizing productivity.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to 
applicant's disclosure. Blaise et al. (US 2020/0399734), Laurent et al. (US 7,708,843), Spehner et al. (US 8,066,829), Spehner et al. (US 8,733,142), Laurent et al. (US 6,296,805), Koga et al. (US 2010/0101690) and Krauth et al. (US 6,207,299) are also cited in PTO-892.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/M.A/Examiner, Art Unit 1733                                                                                                                                                                                             /SCOTT R KASTLER/Primary Examiner, Art Unit 1733